PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,085,155
Issued: August 10, 2021
Application No. 15/663,471
Filed: 28 Jul 2017
For: Shock Absorbing Retractable Bollard Systems

: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed October 11, 2021, requesting that the patent term adjustment be increased from 69 days to 178 days.

The Office has re-determined the PTA to be 104 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On August 10, 2021, this patent issued with a patent term adjustment determination of 69 days. On October 11, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 178 days in view of applicant delay miscalculations.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 104 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 U.S.C. § 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C).



Patentee and the Office are in disagreement with the applicant delay assessed pursuant to 37 CFR 1.704. 

In view of the timely filed “Safe Harbor” statements under 37 CFR 1.704(d), the reductions assessed pursuant to 37 CFR 1.704(c)(8) in connection with the supplemental replies (Information Disclosure Statements) filed March 16, 2020 and September 8, 2020 have been restored.

However, further review of the calculation of patent term adjustment reflects that the reduction assessed in connection with the post-allowance submission of June 29, 2021 was improperly calculated. The reduction has been recalculated and the correct reduction is found to be 90 days and not 16 days. The reduction under 37 CFR 1.704(c)(10) commenced April 1, 2021, the day after the date that the Notice of Allowance was mailed, and ended June 29, 2021, the date that the post-allowance submission (Information Disclosure Statement) was filed. It is noted that the post-allowance submission (Information Disclosure Statement) did not bear the requisite “Safe Harbor” statement pursuant to 37 CFR 1.704(d).

Accordingly, the patent term adjustment is subject to a total reduction of 191 days due to applicant delays (78 days + 23 days + 90 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
177 + 118 + 0 – 0 – 191 = 104

Patentee’s Calculation

177 + 118 + 0 – 0 – 117 = 178

Conclusion

Patentee is entitled to PTA of 104 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 177 + 118 + 0 – 0 – 191 = 104 days.

sua sponte issue a certificate of correction adjusting the PTA to 104 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,085,155
		DATED            :  August 10, 2021
		INVENTOR(S) :  Wiegel, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 69 days

      Delete the phrase “by 69 days” and insert – by 104 days--